Exhibit 10.1

 

Constar, Inc.

One Crown Way

Philadelphia, PA 19154-4599

Main Phone: (215) 552-3700

   LOGO [g27084img01.jpg]

 

October 6, 2004

 

New Century Beverage Company

One Pepsi Way

Somers, NY 10589-2201

Attention: Mitchell Adamek

 

Dear Sirs:

 

The purpose of this letter is to confirm our agreement with respect to certain
purchases of Constar Common Stock by Mr. Nader Tavakoli and entities whose
holdings of Constar Common Stock are voted or controlled by him (including Eagle
Rock Capital Management LLC and Mariel Capital Management LLC), and the effect
of such purchases under Section 27.2(ii) of the Supply Agreement between Constar
and New Century Beverage Company dated as of October 17, 2002. Effective
September 1, 2004, and solely with respect to Mr. Tavakoli and entities whose
holdings of Constar Common Stock are voted or controlled by him, a “Change of
Control” under such Section 27.2(ii) shall require the direct or indirect
ownership of more than 25% of Constar’s capital stock.

 

Please sign in the space provided below to indicate your agreement with the
foregoing.

 

Sincerely,

/s/    MICHAEL J. HOFFMAN        

Michael J. Hoffman

President and Chief Executive Officer

 

Accepted and Agreed: New Century Beverage Company By:   /s/    MITCHELL J.
ADAMEK             11/1/04     /s/    LEONARD D. ROSS             11/1/04

 